DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 31 July 2019.  Claims 1-4 are pending.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yasui (US 2017/0076557 A1).
Per claim 1, Yasui discloses a display system (e.g., display control section 3005 as shown in Fig. 5; paragraph [0077], “ The display control section 3005 enables the first display section 42 and the second display section 52 to display various screens …. “) for a money processor (e.g., money depositing and dispensing apparatus 3 as shown in Fig. 1) configured to deposit and withdraw money (Abstract; paragraph  [0002], “Embodiments described herein generally relate to a money depositing and dispensing apparatus, a money depositing and dispensing system and a method for training a releasing method of an error condition by the same.”;   paragraph [0028], “As shown in FIG. 1, the money depositing and dispensing apparatus 3 comprises a bill depositing and dispensing unit 4 and a coin depositing and dispensing unit 5.  Further, the money depositing and dispensing apparatus 3 may comprise either the bill depositing and dispensing unit 4 or the coin depositing and dispensing unit 5.  “; Examiner’s Note:  Yasui is directed towards a money depositing and dispensing system and a method for training a releasing method of an error condition), the money processor including a plurality of components (Figs. 1, 2, 3, and 5 illustrate a money processor including a plurality of components.), the display system comprising: 
a display (e.g., display section 24 for store clerk and the display section 25 for customer as shown in Fig. 2); 
a memory (e.g., storage section 202 as shown in Fig. 2 and storage section 302 as shown in Fig. 3) configured to store a plurality of pieces of maintenance step data respectively corresponding to a plurality of maintenance operations(e.g., Training Program PR1 as shown in Fig. 2; paragraph [0035], “ … Further, the storage section 202 stores a training program PR1.  The training program PR1 is used to exert a characteristic function of the POS terminal 2.  “; paragraph [0040]; paragraph [0060]; paragraph [0063], “… Further, the pseudo error selection screen G1 shown in FIG. 6 illustrates a case in which a pseudo error of coin jam is generated. “), each piece of maintenance step data including a plurality of pieces of image data, corresponding to a series of steps of the corresponding maintenance operation (Examiner’s Note:  Fig. 6 illustrates a training program PR1 (Pseudo Error selection) for selecting a maintenance operation.  In Fig. 6, ‘Deposit Jam’ is selected.), for one of the plurality of components of the money processor (paragraph [0067], “Furthermore, the display control section 2003 (display control module) displays a guide screen on which the method for restoring from the pseudo errors indicated.  Herein, FIG. 10 is an illustration diagram illustrating an example of a POS terminal guide screen G5.  The POS terminal guide screen G5 comprises a close button G51 which is pressed when closing the POS terminal guide screen G5.  As shown in FIG. 10, the POS terminal guide screen G5 presents a restoration method with an image and a message.”; Examiner’s Note: Fig. 10 illustrates displaying a series of steps corresponding to the “Deposit Jam’ maintenance operation ); and 
a controller configured to display each of the pieces of image data stored in the memory on the display (e.g., display control section 3005 as shown in Fig. 5; paragraph [0062]; paragraph [0077]; paragraph [0078], “ Alternatively, the display control section 3005 displays a guide screen on which a method for restoring from the pseudo error is indicated.  Herein, FIG. 12 is an illustration diagram illustrating an example of a money depositing and dispensing apparatus guide screen G7.  The display control section 3005 displays a money depositing and dispensing apparatus guide screen G7 in FIG. 12 (a) and a money depositing and dispensing apparatus guide screen G7 in FIG. 12 (b) alternatively at each given time.  The money depositing and dispensing apparatus guide screen G7 shown in FIG. 12(a) displays a message "Confirm storing and discharging section".  Then, the money depositing and dispensing apparatus guide screen G7 shown in FIG. 12(b) displays a message "Remove coins when coins remain".  In this way, the money depositing and dispensing apparatus guide screen G7 shown in FIG. 12 illustrates the confirmation of the storing section storing coins and a discharging section discharging the coins from the storing section because of the occurrence of the coin jam and the removing of coins when the coin jam occurs.“ ), 
read one of the plurality of pieces of maintenance step data corresponding to the one component from the memory (paragraph [0069], “The CPU of the control section 300 copies or decompresses the training program PR2 in the storage section 302 on the RAM to operate according to the training program PR2, and in this way, generates the functional sections shown in FIG. 5 on the RAM.  Specially, the control section 300 consists of a connection control section 3001, an operation control section 3002, a pseudo error control section 3003, a conveyance control section 3004, and a display control section 3005 as the functional sections. “), and 
display the plurality of pieces of image data included in the read maintenance operation step data sequentially on the display (paragraphs [0063-0067] describe displaying image data for performing a maintenance operation; Examiner’s  Note
Per claim 2, Yasui discloses the display system for a money processor according to claim 1, wherein the maintenance operation includes an operation for removing a cause for occurrence of an error state in the money processor (paragraph [0022]; paragraph [0067], “Furthermore, the display control section 2003 (display control module) displays a guide screen on which the method for restoring from the pseudo error is indicated ... “; paragraph [0078], “Alternatively, the display control section 3005 displays a guide screen on which a method for restoring from the pseudo error is indicated ... “).
Per claim 3, Yasui discloses the display system for a money processor according to claim 2, wherein the display is integrated with a host device (e.g., POS terminal 2 as shown in Fig. 5) of the money processor (e.g., Money Depositing and Dispensing Apparatus 3 as shown in Fig. 5) or includes a portable information terminal electrically coupled to the money processor (Examiner’s Note:  Money Depositing and Dispensing Apparatus 3 integrates a display section for store clerk 24 and display section for customer 25. ).
Per claim 4, Yasui discloses the display system for a money processor according to claim 1, wherein the display is integrated with a host device (e.g., POS terminal 2 as shown in Fig. 5) of the money processor (e.g., Money Depositing and Dispensing Apparatus 3 as shown in Fig. 5) or includes a portable information terminal electrically coupled to the money processor (Examiner’s Note:  Money Depositing and Dispensing Apparatus 3 integrates a display section for store clerk 24 and display section for customer 25. ).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oie et al. (US 2014/0148084 A1) - A money handling apparatus 100 configured to handle money includes: a selection unit 150 capable of selecting at least an error reset experience mode; and an output unit 152 configured to output information informing that a malfunction has occurred, when the error reset experience mode has been selected by the selection unit 150.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DARRIN HOPE
Examiner
Art Unit 2173



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173